Citation Nr: 0927038	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-38 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's Son



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1952 
to July 1954.  The Veteran's widow is the appellant. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The appellant and the Veteran's son testified before the 
undersigned Acting Veterans Law Judge in August 2008.  


REMAND

The appellant testified that the Veteran died as a result of 
sepsis that he contracted as a result of his service-
connected cold injury of the left foot.  The Veteran died on 
April [redacted], 2004, and his May 24, 2005 death certificate listed 
the primary cause of death as sepsis due to or as a 
consequence of an ulcerated tracheotomy site.  The Board 
notes that the May 2005 death certificate was a corrected 
death certificate and the first death certificate was issued 
on April [redacted], 2004, with the cause of death listed as 
"cancer". 

In January 2009 the Board requested a VA specialist's opinion 
and in February 2009 an opinion was rendered.  The appellant 
then submitted additional evidence that included an April 
2009 Coroner's statement, private treatment notes, VA 
treatment notes, and an April 2009 statement by the Veteran's 
son.  

When the Board receives pertinent evidence that was not 
initially considered by the RO, generally the evidence must 
be referred to the RO for review.  38 C.F.R. § 20.1304(c).  
This principle is based on the fact that a claimant has the 
right to one appellate review by the Secretary if the 
claimant disagrees with the initial determination on the 
claim.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1346 (Fed.Cir.2003) (finding that the 
Board is "primarily an appellate tribunal" and that 
consideration of additional evidence in the first instance 
denied appellants "one review on appeal to the Secretary" 
in violation of 38 U.S.C. § 7104(a)).  

In July 2009, as part of the submission of additional 
evidence and argument, the Veteran's representative granted a 
"limited waiver" of RO review.  They stated that if the 
Board did not grant the benefits sought on appeal then the 
case should be remanded to the Agency of Original 
Jurisdiction (AOJ) for consideration of the additional 
evidence.  The Board notes that after a careful review of 
38 C.F.R. § 20.1304(c) there is no mention of a "limited 
waiver" and therefore, the Board finds that a waiver of 
initial AOJ consideration of the newly submitted evidence has 
not been given.  Therefore, in compliance with 38 C.F.R. 
§ 20.1304(c) and the representative's July 2009 statement the 
claim of service connection for the cause of the Veteran's 
death must be remanded to the RO.

Accordingly, the case is REMANDED to the RO for the following 
action:

The AOJ should undertake a review of the 
appellant's claim of service connection 
for the cause of the Veteran's death, to 
include consideration of the newly 
submitted argument and evidence.  If any 
benefit sought on appeal is not granted, 
the RO should furnish to the appellant 
and her representative with an 
appropriate Supplemental Statement of the 
Case (SSOC), that includes citation to 
and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for any determination, 
and afford them a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




